I concur in the reversal of the judgment on the first and second causes of action. I do so, however, upon the sole ground that McCornick  Co. received and accepted the notes in question in those two causes of action from Mr. Woolley as collateral security, and that there is some substantial evidence that McCornick  Co. has in no way accounted for either the notes or the proceeds, if any were derived from them. I do not concur in the contention that McCornick  Co. purchased and became the owner of the notes as a purchaser thereof and is liable as such. I also concur in the affirmance of the judgment on the other causes of action.
STRAUP, J., being disqualified, did not participate herein.
HANSEN, District Judge, participated in the hearing of said cause, and pending the filing of the opinion was elected as a Justice of the Supreme Court.
The term of office of former Chief Justice GIDEON expired pending the filing of this decision.